Negron v Shou (2020 NY Slip Op 00364)





Negron v Shou


2020 NY Slip Op 00364


Decided on January 16, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 16, 2020

Friedman, J.P., Richter, Kern, Singh, JJ.


10803 805059/16

[*1] Yesenia Negron, Plaintiff-Appellant,
vJian Shou, M.D., et al., Defendants-Respondents, Cheguevara I. Anafeh, M.D., et al., Defendants.


Arnold E. DiJoseph, P.C., New York (Arnold E. DiJoseph, III of counsel), for appellant.
Heidell, Pittoni, Murphy & Bach, LLP, New York (Daniel S. Ratner of counsel), for respondents.

Order, Supreme Court, New York County (Martin Shulman, J.), entered December 5, 2018, which granted the motion of defendants Jian Shou, M.D. and New York-Presbyterian/Weill Cornell Medical Center (hospital) for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Defendants Jian Shou, M.D. and hospital established prima facie that their treatment of plaintiff comported with good and accepted practice (see generally Anyie B. v Bronx Lebanon Hosp., 128 AD3d 1, 3 [1st Dept 2015]). In opposition, plaintiff submitted the conclusory affirmation of an expert who did not address the specific assertions of defendants' expert (see Alvarez v Prospect Hosp., 68 NY2d 320, 325 [1986]), and whose ultimate conclusions were speculative or unsupported by any evidentiary foundation (see Diaz v New York Downtown Hosp., 99 NY2d 542, 544-545 [2002]). The claims against defendant hospital were also properly dismissed where the record shows that Dr. Shou was an attending physician at the hospital, and not an employee, and plaintiff's expert did not opine that the hospital's medical staff committed independent acts of negligence (see Suits v Wyckoff Hgts. Med. Ctr., 84 AD3d 487, 488 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 16, 2020
CLERK